





CITATION:
L-3 Communication Spar
          Aerospace Limited v. CAE Inc., 2011 ONCA 435





DATE:
          20110606



DOCKET: C53222



COURT OF APPEAL FOR ONTARIO



Laskin, Goudge and Gillese JJ.A.



BETWEEN



L-3 Communication Spar Aerospace Limited



Applicant (Appellant)



and



CAE Inc.



Respondent



Brian C. Elkin, for the appellant



Adrian C. Lang and
Paloma

Ellard
, for the respondent



Heard:
June 3, 2011



On appeal from the judgment of Justice Stanley J. Kershman of
          the Superior Court of Justice, dated December 23, 2010.



APPEAL BOOK ENDORSEMENT



[1]

In our view the application judge interpreted Article
    25.3.1 correctly. The commercially reasonable interpretation is that a dispute
    over failure by SPAR to deliver information as required together with the cost
    consequences caused thereby is one that the parties were obliged to attempt to
    resolve between
themselves
. Failing agreement either
    party is entitled to take the dispute to arbitration. The application judge
    found that the failure to agree did not occur until at least the fall of 2007.
    We therefore agree that the CAE submission to arbitration is not time barred.

[2]

In light of this conclusion we need not deal with the
    issue of promissory estoppel.

[3]

The appeal must be dismissed with costs fixed at
    $14,431.59 all inclusive.

S. T. Goudge J.A.


